 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296Jo-Del, Inc. and Tri-State Building and Construction Trades Council, AFLŒCIO.  Cases 9ŒCAŒ34992 and 9ŒRCŒ16862 August 24, 1998 DECISION, ORDER, AND DIRECTION OF   SECOND ELECTION BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND HURTGEN The issues presented here are whether the judge cor-rectly found that the Respondent committed violations of Section 8(a)(1) and (3) of the Act and engaged in objec-tionable conduct.1  The Board has considered the deci-sion and the record in light of the exceptions and brief, has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified.4  ORDER  The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders the Respondent, Jo-Del, Inc., Huntington, West Virginia, its officers, agents, successors, and assigns, to take the action set forth in the Order as modified. Substitute the following for paragraph 2(a). ﬁ(a) Mail a copy of the attached notice marked ‚Ap-pendix™6 to all current employees and former employees employed by the Respondent at any time since April 15, 1997.  Such notice shall be mailed to the last known ad-dress of each of the employees above.  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 9, after being signed by the Respondent™s author-ized representative, shall be mailed within 14 days after service by the Region.ﬂ                                                                                                                      1 On November 14, 1997, Administrative Law Judge Margaret Kern issued the attached decision.  The Respondent filed exceptions and a  supporting brief. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 In the absence of exceptions, we adopt, pro forma, the judge™s rec-ommendation to dismiss the complaint allegation that the Respondent imposed more onerous working conditions on Timothy Adkins in mid-April because he gave an affidavit to the Board. The judge referred to a prior decision by an administrative law judge involving the Respondent in this case.  Since the judge™s decision is-sued in this case, the Board has adopted the judge™s decision in the prior proceeding.  Jo-Del Inc., 324 NLRB 1239 (1997). 4 In the remedy section of the judge™s decision, she recommended requiring the Respondent to mail the Board™s remedial notice to all bargaining unit employees who were employed at any of its jobsites since the date of the Respondent™s initial unfair labor practice.  The actual language of the judge™s recommended Order, however, did not contain this unconditional notice mailing requirement.  We note that the election in this case was conducted by mail ballot because of the Re-spondent™s multiple jobsites.  It is likely that the work has been com-pleted on some of these jobsites, and that the employees may no longer work for the Respondent.  In these circumstances, the mailing of no-tices is the most appropriate means to ensure that all the Respondent™s potentially affected employees are informed of our decision. See, e.g., 3E Co., 313 NLRB 12 fn. 2 (1993), enfd. 26 F.3d 1 (1st Cir. 1994).  We shall therefore modify the recommended Order to include the notice-mailing requirement.  [Direction of Second Election omitted from publica-tion.]  MEMBER HURTGEN, concurring in part, dissenting in part. I agree with the judge that the election should be set aside and a new election directed.1 I find that the Re-spondent engaged in objectionable conduct at a manda-tory employee meeting held days before the mail-ballot election. At that meeting, the Respondent™s owner showed employees a blank sheet of paper and announced ﬁthis is what your union contract will be.ﬂ I agree with the judge that, by this conduct, the Respondent interfered with the election by informing employees, during the critical period, that a union contract would contain noth-ing and that it was therefore futile for them to seek union representation. See generally Adam Wholesalers, 322 NLRB 313, 321Œ322 (1996); Americold Services, 323 NLRB 1095 (1997). For the reasons stated by the judge, I also find that the Respondent engaged in objectionable conduct and vio-lated Section 8(a)(3) when, in mid-April 1997, it reas-signed employee Adkins to the penthouse to hang sheet-rock by himself. Contrary to the judge, however, I do not find the evidence establishes that the May 9 statements of the Respondent™s owner Reidel to Adkins violated Section 8(a)(1) or interfered with the election. Reidel spoke on the heels of Adkins™ testimony against Reidel in another unfair labor practice proceeding. He therefore said that he wanted a witness present to prevent Adkins from misrepresenting his words.  There was no threat involved.  In these circumstances, I find the conduct to be neither unlawful nor objectionable. Nor do I agree with the judge that Reidel™s further statement was unlawful or objectionable.  Reidel said that he had received reports that Adkins had not done much work that week (which Adkins denied). In my view, this statement did not amount to an unlawful threat that the Respondent would take ﬁunspecified reprisalsﬂ against Adkins for testifying in the earlier unfair labor practice proceedings. In essence there was no threat at all, there were no reprisals mentioned (specified or un-specified), and there was no reference to NLRB proceed-ings.  One has to make three unsupported inferences to come to the result reached by my colleagues. I would not do so.  Engrid Emerson Vaughan, Esq., for the General Counsel.   1 I also agree with the judge and my colleagues that, under the cir-cumstances of this case, the Respondent should be required to mail the Board™s remedial notice to unit employees.  326 NLRB No. 27  JO-DEL, INC. 297Rick Holroyd, Esq.
, for the Respondent
. Lafe C. Chafin, Esq.
, for the Charging Party. 
 DECISION  STATEMENT OF THE 
CASE  MARGARET M. K
ERN, Administrative Law Judge.  This con-
solidated proceeding was tried be
fore me in Huntington, West Virginia, on October 16, 1997.
1 The complaint which issued on 
August 21, is based on unfair labor practice charges filed on 
June 5 and August 15 by the Tri-State Building and Construc-
tion Trades Council, AFL
ŒCIO (the Union) against Jo-Del, Inc. 
(the Respondent). Objections to a mail-ballot election which 
was conducted from May 5 to 
May 21 were filed on May 29. 
By order dated September 8, these proceedings were consoli-
dated for hearing. 
The complaint alleges that in
 April, Respondent imposed 
more onerous working conditions on Timothy Adkins, and on 
May 9, threatened Adkins with unspecified reprisals because 
Adkins had engaged in activities on behalf of the Union, and 
because Adkins had testified at an unfair labor practice hearing 
on May 6.
2 Respondent denies these allegations. 
Three objections to the election are also before me for con-
sideration.  The first two objecti
ons track the allegations of the 
complaint.  The third objection is based on a statement made by 
Respondent™s president during a speech to employees on May 
1. For the reasons set forth here, I find that Respondent violated 
Section 8(a)(1) and (3) of the Act by imposing more onerous 
working conditions on Timothy Adki
ns and by threatening him. 
I further find that Respondent engaged in objectionable conduct 
by its commission of these unfair labor practices and by indi-
cating to employees that it would be futile for them to select the 
Union as their bargaining representative, all of which acts oc-
curred during the critical period. For all of these reasons, the 
election should be set aside. 
FINDINGS OF FACT 
 I. JURISDICTION
 Respondent admits and I find that it is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 

the Act. 
II. LABOR ORGANIZATION STATUS
 Respondent admits and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES AND                       
OBJECTIONABLE CONDUCT
 A. Background Respondent is engaged in cons
truction contracting in the 
Huntington, West Virginia area. 
In the latter months of 1996, 
the Union filed a series of unf
air labor practices against Re-
spondent, and a complaint issued on January 7. A hearing was 
held before Administrative Law Judge George Carson II on 
                                                          
                                                           
1 All dates are in 1997 unless otherwise indicated. 
2 At the conclusion of the hearing, the General Counsel moved to 
withdraw par. 5(b) of the complain
t as no evidence had been introduced 
with respect to that allegation and the motion was granted
.  May 6 and 7, at which Adkins te
stified in the presence of Jef-
frey B. Riedel, Respondent™s pres
ident. Judge Carson issued a decision on July 31 and found, in
ter alia, that Respondent had 
unlawfully transferred Adkins from one construction site to 
another on July 24, 1996, because of his activities on behalf of 
the Union in violation of Section 8(a)(1) and (3) of the Act.
3 On March 17, the Union filed a petition, and on April 9, a 
Decision and Direction of Electi
on was issued by the Regional 
Director for Region 9 in the following appropriate unit: 
 All construction employees employed by the Employer who 
work at or out of its Huntington, West Virginia facility, ex-
cluding all office clerical employees, all other employees and 
all professional employees, guards and supervisors as defined 
in the Act. 
 On April 24 and 25, notices of election were mailed to Re-
spondent by the Regional Director
. On May 5, the ballots were 
mailed, and a secret mail-ball
ot election was conducted from 
May 5 to 21. Upon the conclusion 
of the election, a tally of 
ballots was prepared which disclosed that there were approxi-
mately 74 eligible voters, of w
hom 29 cast votes for the Union, 30 cast votes against the Union, 
and 5 cast challenged ballots. On May 28, the Respondent and 
the Union each filed timely 
objections to conduct affecting the results of the election. 
The challenged ballots were resolved and on June 6, a re-
vised tally of ballots was prepared which disclosed that 31 
votes were cast for the Union, 
and 31 votes were cast against 
the Union. Thereafter, Respondent withdrew its objections to 
the election. 
B. Assignment of More Onerous Working Conditions 
As more fully set forth in J
udge Carson™s decision, Adkins 
was transferred from a jobsite in
 Lewisburg to the Greenbrier College jobsite (Greenbrier) on
 July 24, 1996, shortly after 
Adkins was observed wearing a ha
t with a union insignia, and 
after being observed talking to other employees on the jobsite. 
The pretextual reason given for the transfer by the project man-
ager and by Riedel was that Ad
kins was observed ﬁloafingﬂ on 
the job. When Adkins first went
 to work at Greenbrier he per-
formed laborer™s duties, but by late November 1996, he  re-
sumed working as a carpenter. 
In or about February 1997, Adki
ns was assigned with a part-
ner to hang sheetrock at Greenbrier. Adkins testified that hang-
ing sheetrock is a two person job due to the size and weight of 
the pieces. The smallest piece of sheetrock which Adkins han-
dled at Greenbrier was 4 feet by 10 feet and weighed approxi-
mately 100 pounds. 
In mid-April, approximately 2 weeks after the Decision and 
Direction of Election herein issued, Adkins was assigned to 
work alone in the penthouse area of Greenbrier hanging sheet-
rock. The penthouse was located on the top of the building, and 
Adkins was the only one of Re
spondent™s employees assigned 
to work there. He was thus isolated from all of Respondent™s 

other employees at Greenbrier, 
including 15 to 20 other carpen-
ters. Because Adkins was not a
ssigned a partner, he had to 
carry his own sheetrock pieces to the penthouse level from the 
floor below, and he had to cut a
nd install the pieces by himself. 
According to Adkins, none of
 Respondent™s employees has 
ever been required to hang sheetrock without a partner. Ben 

McSorley, a former carpenter supervisor for Respondent, cor-
 3 JDŒ130Œ97. Exceptions have been filed to Judge Carsons™ deci-
sion, but have not yet been decided by the Board. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298 roborated Adkins™ testimony Adkins asked Geoff Aikens, the 
job superintendent and an admitted statutory supervisor and 
agent, why he was being assigned 
to hang sheetrock by himself. 
Aikens responded that he had no one for Adkins to work with. 
On another occasion, Aikens told Adkins that no employee 
wanted to work with him. 
Adkins worked alone in the penthouse hanging sheetrock un-
til the second week of May. He continued to be active for the 
Union, and he spoke to employ
ees about the Union before and 
after work and during breaks. 
C. The Alleged Threat 
As previously indicated, on May 6, Adkins testified pursuant 
to subpoena before Judge Carson, 
and Riedel was present in the 
hearing room throughout Adkins testimony. 
On May 8, Riedel called Adkins at the jobsite and left a mes-
sage that he had called. On Ma
y 9, Adkins went to Riedel™s 

office to pick up his paycheck and there was a sticker on the 
paycheck envelope indicating th
at Adkins was not to leave 
without first speaking with Riedel. When Riedel arrived, he 
summoned Adkins into his office 
but left the door open, stating 
that he couldn™t trust Adkins not
 to misrepresent what Riedel 
was about to say. Riedel™s secr
etary remained just outside the 
door. Riedel told Adkins that he had received three reports that 
Adkins had not done much work th
at week. Adkins said he had 
done the same amount of work that he has always done, and 
Riedel was welcome to inspect his work at any time. Adkins 
testified that at no time that week did his immediate supervisor, 
Aikens, ever tell him there 
was a problem with his work. 
 The original unfair labor practice charge in the instant pro-
ceeding was filed by the Union on June 5 and served upon Re-
spondent by regular mail on June
 9. On June 12, Riedel tele-
phoned Adkins and was irate and screaming over the phone. 
The first words out of his mouth 
were, ﬁwhat is this shit?ﬂ Ad-
kins asked Riedel what he was 
talking about and Riedel stated 
that Adkins had filed another ch
arge. Adkins said that he had 
asked for a partner, but  that Riedel was keeping him alone. 
Riedel said he had done no such thing. Adkins replied that he was not accusing Riedel of pe
rsonally assigning him to work 
alone, but that Riedel had given the directive that he work 

alone. On Friday, June 13, Adkins went to Riedel™s office for his 
paycheck. Riedel immediately show
ed Adkins the copy of  the 
unfair labor practice charge filed 
on June 5, and re
iterated that 
he had never put Adkins by himsel
f. Adkins repeated that even 
if Riedel did not make the assi
gnment himself, he had the as-
signment made by someone else. 
D. Riedel™s May 1 Speech to Employees 
On or about May 1, employees at Greenbrier were told that 
they had to remain after work to attend a meeting. Riedel came 

to the jobsite and made a speech to the employees during the 
course of which Riedel held up 
a blank piece of paper and said 
to employees that ﬁthis is what
 your union contract will be.ﬂ 
IV. ANALYSIS A. Credibility 
Respondent did not call any witn
esses. The testimony of Ad-
kins and McSorley was credible
 and uncontradicted, and I rely 
on their testimony inter alia to reach the conclusions   herein. 
 B. Assignment of More Onerous Working Conditions 
The evidence establishes that prior to Adkins™ assignment in 
mid-April, Respondent never requi
red its carpenters to hang 
sheetrock alone. Because of the weight and size of the 35 
pieces, carpenters are always assigned in pairs to perform the 
work of carrying, cutting, and 
installing sheetrock. The assign-
ment of Adkins to work alone
 hanging sheetrock clearly consti-
tuted disparate treatment by Respondent. The timing and dura-
tion of the assignment, coinciding with the period of time that 
the mail ballot election was ordered and conducted, further 
serves to establish that this 
work assignment was discriminato-
rily motivated. It also is clear from Judge Carsons™ decision that 
Adkins had previously been si
ngled out for discriminatory 
treatment by Respondent. I therefore find that Respondent™s 

assignment to Adkins of these more onerous working condi-
tions violated Section 8(a)(1) and (3) of the Act. 
Wright Line,
 251 NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982). 
I reject the General Counsel™s 
allegation that the assignment 
of more onerous working conditions on Adkins was also in 
retaliation for his having given testimony to the Board in the 
form of an affidavit and/or for his having testified in the unfair 
labor practice proceeding. There is no evidence before me that 
Adkins ever gave an affidavit to
 the Board, and Adkins did not 
testify in the unfair labor practice case until May 6, approxi-
mately 3 weeks after the work assignment was made. I there-
fore recommend dismissal of that portion of the complaint al-
leging a violation of Section 8(a)(4) of the Act.  
C. Threat by Riedel of Unspecified Reprisals to Adkins 
Three days after testifying in an unfair labor practice case, 
Adkins was summoned into Ried
el™s office. Riedel™s first comment to Adkins was that he had to leave the door open 
because he could not trust Adkins not to misrepresent he was 
about to say. The clear inference 
from Riedel™s statement is that Adkins had made misrepresenta
tions during his testimony in 
the unfair labor practice proceed
ing and Riedel would now only 
speak to Adkins in the presence of
 a witness. Riedel then chas-
tised Adkins for reportedly not getting much work done that 

week. In view of the lack of any evidence that there had been a 
problem with Adkins™ job performance that week, Riedel was 
again clearly referencing Adkins
 absence from work to testify 
in the Board proceeding. I find it not coincidental that Riedel™s 
accusation that Adkins had fallen behind in his job assignments 
was similar to the excuse given by
 Riedel in June 1996 when he  
transferred Adkins to another jobsite because of his union ac-
tivities. As found by Judge Cars
on in that case
, Riedel told 
Adkins he was being transferred because he was caught loafing. 
Accordingly, l find that Respon
dent threatened Adkins on 
May 9 with unspecified  reprisal
s because Adkins testified be-
fore the Board in an unfair labor practice proceeding 3 days 
earlier in violation of Section 8(a)(1) of the Act.
4  D. Riedel™s May 1 Speech 
At a mandatory meeting of uni
t employees on May 1, Riedel 
held up a blank piece of paper and announced, ﬁthis is what 
your union contract will be,ﬂ thereby indicating to employees 
that their support of the Union in the upcoming election would 
be futile and that they would never achieve any benefit through 
                                                          
 4 I find it unnecessary to rely on Riedel™s comments on June 12 to 
find that Respondent violated Sec. 8(a)(1) on May 9. 
  JO-DEL, INC. 299collective bargaining. Respondent™s conduct, committed during 
the critical period, was objectionable. See 
Adam Wholesalers, 
Inc., 322 NLRB 313 (1996); 
Fieldcrest Cannon, Inc
., 318 NLRB 1 (1995). 
E. Conclusion 
During the critical period Re
spondent violated Section 
8(a)(1) and (3) by assigning to Timothy Adkins more onerous 
working conditions, and further violated Section 8(a)(1) by 
threatening Adkins with unspecified reprisals because he had 
testified in an unfair labor practice proceeding. These acts, 
without more, warrant the setting aside of the election. Dia-mond Walnut Growers, 316 NLRB 36 (1995); 
Dal-Tex Optical 
Co., 137 NLRB 1782 (1962). 
I also find that in addition to committing unfair
 labor practices 
alleged, Respondent engaged 
in objectionable conduct on May 
1 when Riedel held up a blan
k piece of paper to assembled 
employees and told them, in subs
tance, that they would never 
achieve anything through collecti
ve bargaining and that their 
selection of the Union would be futile. 
CONCLUSIONS OF 
LAW 1.  Respondent is engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act, and has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 
2  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The following unit is appropriate for the purposes of col-
lective bargaining within the m
eaning of Section 9(b)of the 
Act:  All construction employees em
ployed by the Employer 
who work at or out of its H
untington, West Virginia facil-ity, excluding all office clerical employees, all other em-
ployees and all professional 
employees, guards and super-
visors as defined in the Act. 
 4.  Respondent violated Section 
8(a)(1) and (3) of the Act in 
mid-April 1997, by assigning more
 onerous working conditions 
to Timothy Adkins because he 
engaged in activities in support 
of the Union. 5.  Respondent violated Section 8(a)(1) of the Act on May 9, 
1997, by threatening Timothy Adkins with unspecified reprisals 
because Adkins testified in an unfair labor practice proceeding. 
6.  Respondent engaged in objectionable conduct by engag-
ing in the conduct set forth above in paragraphs 4 and 5, and 
further, on May 1, 1997, by convey
ing to employees the futility 
of selecting the Union as their bargaining representative. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having further found that Resp
ondent engaged in objection-
able conduct during the critical period, I recommend that the 

election be set aside and a new election be ordered. 
The General Counsel seeks a broad order in this case be-
cause it is the second time that Respondent has been found 
responsible for violating the Act. I decline to recommend such 
an order as the requirements of 
Hickmott Foods
, 242 NLRB 1357 (1979), have not been met. However, I do recommend 
that Respondent be required to mail the notice herein to all 
employees in the bargaining unit who were employed by Re-
spondent at any of its jobsites at any time since April 15, 1997. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Jo-Del, Inc., Hu
ntington, West Virginia, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Assigning to employees mo
re onerous terms and condi-tions of employment because of their support for and activities 
on behalf of the Tri-State Building and Construction Trades 
Council, AFLŒCIO, or any other union. 
(b) Threatening employees with unspecified reprisals be-
cause they give testimony befo
re the National Labor Relations 
Board. (c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Huntington, West Virginia, and at all current jobsites, 
copies of the attached 
notice marked ﬁAppendix.ﬂ6 Copies of 
the notice, on forms provided by the Regional Director for Re-
gion 9, after being signed by th
e Respondent™s authorized rep-resentative, shall be posted by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 

pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent
 at any time since April 15, 
1997. (b) Within 14 days after service by the Region, mail a copy 
of the attached notice marked ﬁAppendix.ﬂ
7 to all employees in 
the following unit who were employed by the Respondent at its 
jobsites at any time from the onset of the unfair labor practices 
found in this case, to wit, April 15, 1997, until the completion 
of these employees™ work at those jobsites: 
 All construction employees employed by the Employer who 
work at or out of its Huntington, West Virginia facility, ex-
cluding all office clerical employees, all other employees and 
all professional employees guards and supervisors as defined 
in the Act. 
                                                           
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
6 If this Order is enforced by a Judgment of the United States Court 
of Appeals, the words in the notice reading ﬁPosted and mailed by 
Order of the National Labor  Relations
  Boardﬂ shall read ﬁPosted and 
mailed Pursuant to a  Judgment of  
the United  States Court of Appeals  
Enforcing an Order of the National Labor Relations Board.ﬂ 
7 See fn. 6, above. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300 The notice shall be mailed to the last known address of each 
of the employees after being 
signed by the Respondent™s au-
thorized representative. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certificatlon of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
IT IS FURTHER ORDERED
 that the election conducted by mail 
ballot in Case 9ŒRCŒ18862, from May 5 to 21, 1997, be set 
aside. A second election shall be held at such time as the Re-
gional Director decides that the circumstances permit the free 
choice of a bargaining representative. 
     APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 assign to employees more onerous terms and 
conditions of employment because of their support for and 

activities on behalf of the Tri-State Building and Construction 
Trades Council, AFL
ŒCIO, or any other union. 
 WE WILL NOT
 threaten employees with unspecified reprisals 
because they give testimony before the National Labor Rela-
tions Board. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
                                      J
O-DEL, INC.  